Name: Commission Implementing Regulation (EU) 2019/39 of 10 January 2019 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: trade policy;  international trade;  trade;  foodstuff;  cooperation policy
 Date Published: nan

 11.1.2019 EN Official Journal of the European Union L 9/106 COMMISSION IMPLEMENTING REGULATION (EU) 2019/39 of 10 January 2019 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) According to information provided by Australia, the name and the internet address of its competent authority have changed. (3) According to information provided by Canada, the internet addresses of the control bodies Oregon Tilth Incorporated and TransCanada Organic Certification Services have changed. Furthermore, the recognition of the control body Organic Certifiers has been withdrawn. (4) According to information provided by India, the name of its competent authority has changed. (5) According to information provided by Japan, the recognition of the control bodies Japan Eco-system Farming Association and The Mushroom Research Institute of Japan have been withdrawn. (6) According to information provided by New Zealand, the name of the control body BioGro New Zealand and the internet addresses of all control bodies have changed. (7) According to information provided by the Republic of Korea, the internet addresses of the control bodies Jeonnam bioindustry foundation and Green Environmentally- Friendly certification center have changed. Furthermore, the recognition of the control body Controlunion has been withdrawn. (8) According to information provided by Switzerland, the name and the internet address of the control body IMOswiss AG have changed. (9) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control authorities and control bodies competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (10) The Commission has received and examined a request from Agricert- CertificaÃ §Ã £o de Produtos Alimentares lda to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Egypt, Guinea and Mozambique. (11) The Commission has received and examined a request from Albinspekt to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B and D to Armenia, Bosnia and Herzegovina, Montenegro, the former Yugoslav Republic of Macedonia and Serbia, and for product category B to Iran, Kazakhstan Moldova, Turkey and Ukraine. (12) The Commission has received and examined a request from Bioagricert- S.r.l to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, D and E to Kazakhstan, for product category B to French Polynesia and for product categories A and D to the Philippines. (13) The Commission has received and examined a request from Bio.inspecta AG to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Algeria, Cambodia, Chad and Tunisia. (14) On 6 September 2018, IOAS an accreditation body in the field of organic production, informed the Commission of its decision to withdraw the accreditation of Bolicert Ltd due to the failure of that control body to resolve non-compliances within the maximum number of submission periods allowed under IOAS' assessment procedure. Furthermore, the audit carried out by the Commission at Bolicert Ltd in Bolivia in May 2017 revealed shortcomings in the organic production standard and control measures. In view of this situation, the Commission requested Bolicert Ltd to provide a valid accreditation certificate and to take adequate measures to address the shortcomings. Taking into account that Bolicert Ltd failed to take appropriate and timely remedial action to address the shortcomings and to provide the Commission with a valid accreditation certificate, the Commission has decided, in accordance with Article 12(2)(d), (e) and (f) of Regulation (EC) No 1235/2008, to withdrawn Bolicert Ltd from the list of control bodies and control authorities for the purpose of equivalence. (15) The Commission has received and examined a request from Ecocert SA to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Lebanon, for product category B to Haiti, Moldova and Tanzania, for product category E to Sri Lanka and for product category F to Kenya. In addition, it appears that its recognition for product category C needs to be withdrawn in respect of Brunei, Chile, China, Ecuador, Hong Kong, Honduras, India, Japan, the Republic of Korea, Morocco, Monaco, Madagascar, Mozambique, Peru, Thailand, Tunisia, Turkey, the United States and Vietnam. (16) The Commission requested Ekoagros to provide additional information on the activities covered in their annual report in accordance with Article 12(1)(b) of Regulation (EC) No 1235/2008. In particular, Ekoagros was requested to provide information on how the non-conformities of the operators taken over from other control bodies in Ukraine have been addressed in accordance with Article 92 of Commission Regulation (EC) No 889/2008 (3). Moreover, Ekoagros was asked to explain how the additional controls for certain products originating in Ukraine, Kazakhstan and Russia have been implemented. Ekoagros failed to provide satisfactory replies to the Commission. Therefore, the entry of Ekoagros for Ukraine in Annex IV to Regulation (EC) No 1235/2008 should be suspended until satisfactory information is provided. (17) The Commission has received and examined a request from IBD CertificaÃ §Ã µes Ltda to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, D and E to Russia and to withdraw its recognition for product category C for Brazil. (18) The Commission has received and examined a request from Letis S.A to change its address and to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category A to Uzbekistan, for product categories A and D to Azerbaijan, Belarus, Egypt, CÃ ´te d'Ivoire, Kyrgyzstan, Morocco, Turkmenistan and the United Arab Emirates, for product categories B and C to Costa Rica, and for product categories A, B, C and D to Belize, Brazil, Colombia, the Dominican Republic, Guatemala, Honduras, Panama and El Salvador. (19) The Commission has received a request from Oregon Tilth to withdraw its recognition for China. (20) The Commission has received and examined a request from Organic Control System to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, D and E to the former Yugoslav Republic of Macedonia. (21) The Commission has received a request from ORSER to withdraw its recognition for Nepal. (22) Soil Association Certification Limited has notified the Commission of the change of its address. (23) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (24) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250 18.9.2008, p. 1). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) in the entry relating to Australia, point 4 is replaced by the following: 4. Competent authority: Department of Agriculture and Water Resources, http://www.agriculture.gov.au/export/controlled-goods/organic-bio-dynamic; (2) in the entry relating to Canada, point 5 is amended as follows: (a) the rows relating to code numbers CA-ORG-011 and CA-ORG-021 are replaced by the following: CA-ORG-011 Oregon Tilth Incorporated (OTCO) http://www.tilth.org CA-ORG-021 TransCanada Organic Certification Services (TCO Cert) http://www.tcocert.ca/contacts/ (b) the row relating to code number CA-ORG-012 is deleted; (3) in the entry relating to India, point 4 is replaced by the following: 4. Competent authority: Agricultural and Processed Food Products Export Development Authority APEDA, http://www.apeda.gov.in/apedawebsite/index.asp; (4) in the entry relating to Japan, the rows relating to JP-BIO-019 and JP-BIO-33 are deleted; (5) in the entry relating to New Zealand, point 5 is replaced by the following: 5. Control bodies: NZ-BIO-001 Ministry for Primary Industries (MPI) http://www.mpi.govt.nz/exporting/food/organics/ NZ-BIO-002 AsureQuality Limited https://www.asurequality.com NZ-BIO-003 BioGro New Zealand Limited https://www.biogro.co.nz (6) in the entry relating to the Republic of Korea, point 5 is amended as follows: (a) the rows relating to code numbers KR-ORG-017 and KR-ORG-020 are replaced by the following: KR-ORG-017 Jeonnam bioindustry foundation www.jbf.kr KR-ORG-020 Green Environmentally-Friendly certification center http://cafe.naver.com/greenorganic6279 (b) the row relating to code number KR-ORG-018 is deleted; (7) in the entry relating to Switzerland, in point 5, the row relating to code number CH-BIO-004 is replaced by the following: CH-BIO-004 Ecocert IMOswiss AG http://www.ecocert-imo.ch ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) in the entry relating to Agricert  CertificaÃ §Ã £o de Produtos Alimentares lda, in point 3, the following rows are inserted in the order of the code numbers: EG-BIO-172 Egypt x   x   GN-BIO-172 Guinea x   x   MZ-BIO-172 Mozambique x   x   (2) in the entry relating to Albinspekt, in point 3, the following rows are inserted in the order of the code numbers: AM-BIO-139 Armenia x x  x   BA-BIO-139 Bosnia and Herzegovina x x  x   IR-BIO-139 Iran  x     KZ-BIO-139 Kazakhstan  x     MD-BIO-139 Moldova  x     ME-BIO-139 Montenegro x x  x   MK-BIO-139 the former Yugoslav Republic of Macedonia x x  x   RS-BIO-139 Serbia x x  x   TR-BIO-139 Turkey  x     UA-BIO-139 Ukraine  x     (3) in the entry relating to Bioagricert S.r.l., point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: KZ-BIO-132 Kazakhstan x   x x  PH-BIO-132 Philippines x   x   (b) in the row relating to French Polynesia, a cross is added in column B; (4) in the entry relating to Bio.inspecta AG, in point 3, the following rows are inserted in the order of the code numbers: DZ-BIO-161 Algeria x   x   KH-BIO-161 Cambodia x   x   TD-BIO-161 Chad x   x   TN-BIO-161 Tunisia x   x   (5) the entry relating to Bolicert Ltd is deleted; (6) in the entry relating to Ecocert SA, point 3 is amended as follows: (a) the following row is inserted in the order of the code numbers: LB-BIO-154 Lebanon x   x   (b) in the rows relating to Haiti, Moldova and Tanzania, a cross is added in column B; (c) in the rows relating to Chile, China, Ecuador, Hong Kong, Honduras, India, Japan, the Republic of Korea, Morocco, Monaco, Madagascar, Mozambique, Peru, Thailand, Tunisia, Turkey and Vietnam, the cross in column C is deleted; (d) in the row relating to Sri Lanka, a cross is added in column E; (e) in the row relating to Kenya, a cross is added in column F; (f) the rows relating to Brunei and the United States are deleted; (7) in the entry relating to Ekoagros, in point 3, the row relating to Ukraine is deleted; (8) in the entry relating to IBD CertificaÃ §Ã µes Ltda, point 3 is amended as follows: (a) the following row is inserted in the order of the code numbers RU-BIO-122 Russia x   x x  (b) in the row relating to Brazil, the cross in column C is deleted; (9) the entry relating to Letis SA is amended as follows: (a) point 1 is replaced by the following: 1. Address: Urquiza 1285 planta alta, Rosario, Santa Fe, Argentina; (b) in point 3, the following rows are inserted in the order of the code numbers: AZ-BIO-135 Azerbaijan x   x   BY-BIO-135 Belarus x   x   BZ-BIO-135 Belize x x x x   BR-BIO-135 Brazil x x x x   CI-BIO-135 CÃ ´te d'Ivoire x   x   CO-BIO-135 Colombia x x x x   CR-BIO-135 Costa Rica  x x    DO-BIO-135 Dominican Republic x x x x   EG-BIO-135 Egypt x   x   GT-BIO-135 Guatemala x x x x   HN-BIO-135 Honduras x x x x   KG-BIO-135 Kyrgyzstan x   x   MA-BIO-135 Morocco x   x   PA-BIO-135 Panama x x x x   SV-BIO-135 El Salvador x x x x   TM-BIO-135 Turkmenistan x   x   AE-BIO-135 United Arab Emirates x   x   VN-BIO-135 Uzbekistan x      (10) in the entry relating to Oregon Tilth, in point 3, the row relating to China is deleted; (11) in the entry relating to Organic Control System, in point 3, the following row is inserted in the order of the code numbers MK-BIO-162 the former Yugoslav Republic of Macedonia x   x x  (12) in the entry relating to ORSER, the row relating to Nepal is deleted; (13) in the entry relating to Soil Association Certification Limited, point 1 is replaced by the following: 1. Address: Spear House 51 Victoria Street, Bristol BS1 6AD, United Kingdom.